Title: Abigail Adams to John Adams, 1 October 1775
From: Adams, Abigail
To: Adams, John


     
      Weymouth october. 1 1775
     
     Have pitty upon me, have pitty upon me o! thou my beloved for the Hand of God presseth me soar.
     Yet will I be dumb and silent and not open my mouth becaus thou o Lord hast done it.
     How can I tell you (o my bursting Heart) that my Dear Mother has Left me, this day about 5 oclock she left this world for an infinitely better.
     After sustaining 16 days severe conflict nature fainted and she fell asleep. Blessed Spirit where art thou? At times I almost am ready to faint under this severe and heavy Stroke, seperated from thee who used to be a comfortar towards me in affliction, but blessed be God, his Ear is not heavy that he cannot hear, but he has bid us call upon him in time of Trouble.
     I know you are a sincere and hearty mourner with me and will pray for me in my affliction. My poor father like a firm Believer and a Good christian sets before his children the best of Examples of patience and submission. My sisters send their Love to you and are greatly afflicted. You often Express’d your anxiety for me when you left me before, surrounded with Terrors, but my trouble then was as the small dust in the balance compaird to what I have since endured. I hope to be properly mindful of the correcting hand, that I may not be rebuked in anger.—You will pardon and forgive all my wanderings of mind. I cannot be correct.
     Tis a dreadful time with this whole province. Sickness and death are in almost every family. I have no more shocking and terible Idea of any Distemper except the Plague than this.
     Almighty God restrain the pestilence which walketh in darkness and wasteth at noon day and which has laid in the dust one of the dearest of parents. May the Life of the other be lengthend out to his afflicted children and Your distressd
     
      Portia
     
    